Citation Nr: 1232540	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  08-22 080	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for a skin disorder, claimed as jungle rot.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from June 1967 to January 1970.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.

The appeal is REMANDED to the RO via the Appeals Management Center in Washington, DC.  


REMAND

The Veteran is seeking service connection for bilateral hearing loss and for jungle rot.  

Remand is required for compliance with VA's duty to assist the Veteran in substantiating his claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In a May 2007 letter, the Veteran reported having received treatment form a VA hospital in the 1970s for his skin disorder.  These VA treatment records are not in the claims file, nor is there any evidence of record of any attempt to obtain them.

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  The RO must attempt to obtain the Veteran's available VA treatment records.

In April 2010, the Veteran submitted a statement indicating that he had had audiological evaluations pursuant to his post service employment as a teacher.  He indicated that the initial evaluation showed hearing loss, and that subsequent examinations over his 20 year career revealed a worsening of this condition.   

When VA is put on notice of the existence of private medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1) (2011); See Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Neither these audiological evaluations, nor evidence of any attempt to obtain them, are in the claims file.  The RO must attempt to obtain the Veteran's available private treatment records.

Accordingly, the case is REMANDED for the following:

1.  Ask the Veteran to identify all VA and non-VA medical providers who have treated or examined him for bilateral hearing loss and for jungle rot since his discharge from active duty service (including specifically his referenced treatment for jungle rot at a VA hospital in the 1970s, and his referenced audiological evaluations conducted pursuant to his post service employment).  Thereafter, attempt to procure copies of all VA and non-VA records which have not previously been obtained from identified treatment sources.  

If any of these records cannot be obtained, a letter should be sent to the Veteran informing him of the steps taken to obtain the records, listing alternative sources, and requesting him to furnish any such records in his possession or to identify the possible location of such records.

2.  After completing the above actions, and any other development indicated, readjudicate the issues remaining on appeal.  If either claim remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


